Citation Nr: 0935724	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS) on a direct basis or under the provisions of 38 U.S.C.A. 
§ 1151.    

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for ethmoid sinusitis, 
a left shoulder disability, a left wrist and hand disability, 
a left hip disability, a left knee disability, a left ankle 
disability, a left foot disability, and hypertension, to 
include as secondary to MS; and, if so, whether the reopened 
claim should be granted.   

3.  Entitlement to a rating in excess of 10 percent for a 
service-connected right knee disability.

4.  Entitlement to a compensable rating for service-connected 
residuals of fracture of the metatarsal bone of the right 
foot.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Nephew


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for ethmoid 
sinusitis, left shoulder condition, left wrist and hand 
condition, left hip condition, left knee condition, left 
ankle condition, left foot condition, and hypertension as new 
and material evidence had not been received to reopen the 
claim.  The October 2006 rating decision re-opened and denied 
a claim for compensation under 38 U.S.C.A. § 1151 for 
pathology causing presence of deep white matter changes, the 
presence of small punctuate lesions and bright lesions in 
deep white matter of brain, cerebrovascular disease, probable 
multi-infarct syndrome, and dementia now diagnosed as 
multiple sclerosis.  The October 2006 rating decision 
continued a 10 percent rating for a right knee disability and 
a zero percent (noncompensable) rating for residuals of 
fracture of the metatarsal bone of the right foot.

The Veteran presented testimony at a videoconference hearing 
in February 2008 before the undersigned.  As noted in the 
January 2009 remand, at the February 2008 hearing the Veteran 
raised new claims regarding problems with his right side due 
to multiple sclerosis, bladder incontinence, and bowel 
incontinence.  Those issues were referred in the January 2009 
remand for appropriate development.

In January 2009, the Board reopened the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for pathology causing 
presence of deep white matter changes, the presence of small 
punctuate lesions and bright lesions in deep white matter of 
brain, cerebrovascular disease, probable multi-infarct 
syndrome, dementia, demyelinating disease now diagnosed as 
multiple sclerosis.  That issue and the issues of entitlement 
to an increased rating for a service-connected right knee 
disability, for service-connected residuals of fracture of 
the metatarsal bone of the right foot, and whether new and 
material evidence had been received to reopen claims for 
multiple left-sided disabilities, secondary to MS were 
remanded to the RO via the Appeals Management Center, in 
Washington, D.C.  The issue as to whether new and material 
evidence had been received to reopen a claim for MS on a 
direct basis was referred for adjudication.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for ethmoid 
sinusitis, a left shoulder disability, a left wrist and hand 
disability, a left hip disability, a left knee disability, a 
left ankle disability, a left foot disability, and 
hypertension, claimed as secondary to MS are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision in April 2003 denied a claim for 
service connection on a direct basis for MS.  The Veteran did 
not timely perfect an appeal and it became final.

2.  Evidence received since the April 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for MS on a direct basis and 
by itself or in connection with the evidence previously of 
record raises a reasonable possibility of substantiating the 
claim.

3.  Resolving all reasonable doubt in the Veteran's favor, MS 
had its onset in service.  

4.  Evidence received since the October 2006 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection service connection for 
ethmoid sinusitis, a left shoulder disability, a left wrist 
and hand disability, a left hip disability, a left knee 
disability, a left ankle disability, a left foot disability, 
and hypertension, claimed as secondary to MS, is not 
cumulative and redundant, and by itself or in connection with 
the evidence previously of record raises a reasonable 
possibility of substantiating the claim.

5.  The competent and probative medical evidence of record 
does not show the Veteran's service-connected right knee 
disability has limitation of flexion to 30 degrees, 
limitation of extension to 15 degrees, moderate recurrent 
subluxation or lateral instability, or malunion of the tibia 
and fibula with moderate knee disability.

6.  The evidence does not show malunion or nonunion of the 
Veteran's service-connected metatarsal bone of the right 
foot.  The Veteran's residuals of a fracture of the 
metatarsal bone of the right foot are manifested by 
subjective complaints of pain and cause no weakness of the 
right foot, joint instability, or functional impairment.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for MS on a direct basis 
has been received, and the Veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  The symptoms of MS first manifested in military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  New and material evidence to reopen the claims of 
entitlement to service connection for ethmoid sinusitis, a 
left shoulder disability, a left wrist and hand disability, a 
left hip disability, a left knee disability, a left ankle 
disability, a left foot disability, and hypertension, claimed 
as secondary to MS has been received, and the Veteran's claim 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  The criteria for a disability rating in excess of 10 
percent for a service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic 
Codes (DCs) 5257, 5261, 5262 (2008).

5.  The criteria for a compensable disability rating for 
residuals of a fracture of the metatarsal bone of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5283 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in August 2005, January 
2006, June 2006, and September 2006; a rating decision in 
October 2006; and a statement of the case in April 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
July 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Pertinent legal criteria for service connection and new and 
material evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2008).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108 (West 2002), 7104(b) (West 2002).  However, 
if new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and MS 
become manifest to a degree of 10 percent within seven years 
from date of separation of such service, MS shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§  3.307, 3.309 (2008).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service connection for MS

The Veteran contends that manifestations of his MS were 
evident in service or were a result of VA treatment.  He 
contends that an acute hemiparesis during hospitalization in 
1976 was misdiagnosed.  He claims that there was treatment at 
the time of his 1975 to 1976 hospitalization to distinguish 
between MS and other conditions with similar symptoms.  In 
later years more tests were available but were not performed 
and his MS got worse over the years due to non-treatment.  
The Veteran also contends that the medication he received 
while hospitalized in 1975 and 1976 affected his body both 
physically and mentally.  The Veteran contends that the 
medication caused his body to react in the same manner as a 
person having a stroke to the left side of his body.  
Although the effects slowly subsided over several weeks, he 
never completely reached a normal state.  In addition, the 
Veteran claims that a heat treatment he received during 
hospitalization in 1975 and 1976 triggered the MS attack and 
as a result of misdiagnosis he received additional heat 
treatment in later years.  Therefore, service connection 
should be granted for MS on a direct basis or under the 
provisions of 38 U.S.C.A. § 1151.  

A review shows that the issue of entitlement to service 
connection for MS on a direct basis or under the provisions 
of 38 U.S.C.A. § 1151 has previously been denied in an April 
2003 rating decision.  The claim for service connection under 
the provisions of 38 U.S.C.A. § 1151 was reopened by the 
Board and remanded for further development in January 2009.  

Although the RO appears to have reopened the claim of 
entitlement to service connection for MS on a direct basis, 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

An April 2003 rating decision determined that the claim for 
service connection for MS on a direct basis could not be 
granted based on service medical records that show no 
evidence of treatment for those conditions.  The Veteran was 
notified of the decision and his appeal rights by letter 
dated in April 2003.  The Veteran did not timely file a 
substantive appeal; therefore it is a final decision.

Evidence considered at the time of the prior denial in an 
April 2003 rating decision included service medical records, 
VA treatment records from two VA medical facilities covering 
a period from December 1992 to April 2003, private hospital 
records from May 1987 through April 1995, and VA hospital 
report covering treatment for a period from November 1975 to 
March 1976.

Evidence received since the April 2003 rating decision 
includes a medical report from a private physician dated in 
July 2005, additional VA treatment records from November 2004 
to June 2008, a report from a private physician dated in 
March 2006, statements from the Veteran, treatment records 
for a period of hospitalization in 1975-1976, VA examinations 
dated in May and September 2006, private medical reports 
dated in July 2006, January 2007, February 2007 and March 
2007, testimony at a Board video conference hearing in 
February 2008, an August 2008 medical opinion from a VA nurse 
practitioner, private medical records from Magnolia Medical 
Center, information from the internet regarding psychiatric 
disorders in MS, and a report of a July 2009 VA examination 
of the brain and spinal cord.

The Board has reviewed the evidence submitted subsequent to 
the April 2003 rating decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The evidence received into the record since the April 2003 
rating decision that denied service connection for MS on a 
direct basis includes an August 2008 medical opinion from a 
VA nurse practitioner that the Veteran's service medical 
records show some indicators of MS during his military 
service.  In the Board's opinion, that evidence, presumed 
credible for the purpose of determining whether to reopen the 
claim, when viewed with that previously of record, is new and 
material evidence as defined by the regulation.  38 C.F.R. 
§ 3.156(a) (2008).  It was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim and by itself, or in connection with 
the evidence previously of record, does raise a reasonable 
possibility of substantiating the claim.

Accordingly, the claim for service connection for MS on a 
direct basis is reopened.  38 U.S.C.A. § 5108 (West 2002).  
The Board will proceed to evaluate the merits of the claim on 
a direct basis and under the provisions of 38 U.S.C.A. 
§ 1151.  The Veteran will not be prejudiced thereby in view 
of the favorable decision.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service medical records do not show any findings of or 
diagnosis of MS.  Service medical records show the Veteran 
complained of some blurring of vision, eye pain, eye pain due 
to bright sunlight, headaches, episodes of dizziness and 
fainting, nausea, terrifying nightmares, and falls.  He was 
seen in September 1966 for a mental hygiene appointment for 
an emotional reaction which was felt to possibly be the early 
signs of a psychotic disorder.  

VA hospital records show the Veteran was admitted in October 
1974 to in Dublin, Georgia with a history of passing blood 
through the rectum.  He had other multiple complaints to 
include pain in different joints-knees, ankles, shoulders 
and lower back.  He requested a psychiatric consultation and 
a VA psychiatric consultant felt the Veteran had anxiety 
neurosis with depression.  His psychological profile appeared 
to be consistent with psychoneurosis with perhaps a 
personality trait, immaturity in planning and impulsiveness, 
but there was no evidence of a thought disturbance, no 
evidence of a psychotic process, and nothing bizarre in the 
evaluation.  He continued to complain about aches and pains 
in his joints and wanted an explanation.  A biopsy of skin 
and muscle of the left calf was reported as being negative; 
with no significant pathology.  X-rays of both thighs and 
legs showed no abnormalities.  The Veteran left the hospital 
against medical advice.  His main trouble was his duodenal 
ulcer.  

In November 1975, he was readmitted in a very withdrawn and 
mute state.  His previous hospitalization in 1974 for 
duodenal ulcer, sickle cell train, and anxiety neurosis with 
depression was noted.  It was felt that the Veteran was 
undergoing acute psychosis of some type in etiology and a 
request was made for him to be transferred to an psychiatric 
institution on an emergency basis.  The day after admission, 
he was transferred and admitted to a psychiatric closed ward.  
On admission he was in a state of acute hysteria, refusing to 
talk, and walking very slowly.  During hospitalization he 
slowly improved and began to walk after much encouragement.  

The VA hospital treatment records show that on a day in early 
February 1976 around 10:20 a.m., the Veteran stated that he 
felt funny, his left side felt like it wanted to give way, 
and his mouth was drawing to the left side.  He had never 
felt that way before and it was affecting his talk.  He was 
anxious and the assessment was probably a drug (Trilafon) 
reaction.  A referral was made to a physician for an urgent 
or rush medication order to counteract.  Intramuscular 
Benadryl was given as ordered at 10:50 a.m.  Trilafon was 
discontinued.  At 2:45 p.m. the Veteran stated he was having 
a spell again.  His leg wouldn't move and his speech was 
affected.  He tried to walk and couldn't.  The Veteran was 
observed with slurred speech, his mouth was slightly drawn to 
the left and he was holding his left leg in a stiffened 
position.  The assessment was "Anxiety ??".  The plan was 
to refer to the physician.  Benadryl by mouth was started.  
The doctor wrote at 3:00 p.m. that the Veteran was having 
Parkinson symptoms.  He was given Benadryl, both 
intramuscular and by mouth.  He had improved.  The following 
morning the Veteran appeared more relaxed.  He was approved 
for discharge in early March 1976.  During his course in the 
hospital his primary physical complaint was arthritis which 
caused his joints to ache.  All laboratory studies and x-rays 
were negative for arthritis.  On referral to a medical 
clinic, the etiology of the joint pain was undetermined.  He 
had psychophysiologic complaint and the possibility of 
rheumatoid arthritis with negative rheumatoid factor was to 
be ruled out.  Chest, spine, and skull x-rays were all 
negative.  At discharge, the diagnoses included anxiety 
neurosis with hysteria and depression and joint pain, 
etiology undetermined.  

A VA November 2002 neurology consultation shows an impression 
of probable multi-infarct syndrome, although rule out 
demyelinating disease.  

A July 2005 statement by the Veteran's private neurologist 
indicates that he initially saw the Veteran in August 2004 
and reviewed VA medical records brought by the Veteran.  The 
Veteran related that in 1976 he had the sudden onset of a 
left hemiparesis.  Since that episode he never recovered full 
strength in his left arm and leg.  Over the years he had 
episodes of numbness in his hands and feet, and developed 
stiffness in his legs and significant difficulty ambulating.  
The private neurologist noted that the report of an MRI 
performed in 2002 indicated most likely small ischemic 
strokes.  Other considerations listed were neurosyphilis and 
MS.  The private neurologist obtained a MRI scan in August 
2004 which was reviewed with a neuroradiologist.  The private 
neurologist's opinion was that the appearance of the MRI was 
very typical for MS.  The lesions did not have the appearance 
of ischemic infarctions.  It was his impression that the 
Veteran had MS and the initial presentation was with the 
acute hemiparesis in 1976.  He believed that the Veteran had 
been misdiagnosed since.  His clinical history was very 
typical for someone with longstanding MS.  His pain and 
spasticity were also typical of MS.  

A January 2007 entry by the Veteran's private doctor at 
Magnolia Medical Center who treated the Veteran for MS shows 
an impression of MS for over 30 years.  The doctor concurred 
with the Veteran's psychiatrist that a big part of his 
psychiatric problems were related to his underlying MS.  In 
May 2007, the doctor wrote that he had a chance to review the 
Veteran's military record.  That doctor provided an opinion 
that during service the Veteran was suffering from underlying 
anxiety, impulsive behavior, and depression which were not 
unlikely to be related to his multiple sclerosis or to be 
precipitated by the above disease.  

The impression of a private MRI in February 2007 showed 
changes consistent with either diffuse microvascular ischemia 
or chronic MS.  

An August 2008 medical opinion provided by a VA nurse 
practitioner in a VA outpatient mental health clinic in wrote 
that the presenting problem was a mood disorder related to a 
medical condition of multiple sclerosis.  The Veteran had 
given a history of symptoms of MS that was not diagnosed for 
some time.  He did have some mood problems and psychotic 
features early in the course of MS which is well established 
in the literature as possible and even likely.  He also had 
shown medical records indicating that he had some indicators 
of MS during his military career.  The assessment was MS and 
mood disorder due to a general medical condition of MS.  The 
examiner stated there was ample evidence that early MS can 
render psychotic symptoms, mood symptoms, and coping 
deficits.  Service medical records show in 1966 anxiety was 
reported along with emotional instability.  A report of 
insomnia and anxiety in 1968 indicated also marginal coping 
with personal stressors.  In 1966 other medical care entries 
indicated fainting, drowsiness, dizziness, insomnia, and 
headaches.  In 1967 there was a report of some blurred 
vision.  There was also some joint swelling.  Post service 
the Veteran was service connected for anxiety neurosis.  The 
examiner provided an opinion that resolving all doubt in 
favor of the Veteran and given the nonspecific physical 
findings along with the early psychiatric symptoms, and the 
known history supported by the medical literature of a 
correlation between psychiatric symptoms and MS and his 
ultimate diagnosis of MS, it was as likely as not that the 
Veteran's MS began in the military and that his psychiatric 
symptoms were an early manifestation.  The opinion was based 
on the current clinical record, a review of some of the 
Veteran's military treatment records, and a review of 
literature pertaining to the psychiatric manifestations in 
early MS.  

At a VA brain and spinal cord examination in June 2009 the 
examiner reviewed the Veteran's claims file and documents 
brought to the examination by the Veteran and discussed in 
the examination report.  The Veteran reported the history of 
his VA hospitalization in 1975 and 1976.  He related his VA 
and private medical treatment thereafter.  He denied any 
history of stroke.  He described his current symptoms and 
medical treatment.  Clinical examination findings were 
recorded.  The assessment was MS, no evidence of multi-
infarct dementia per a recent MRI, and dementia as self-
reported by the Veteran.  

The examiner noted that the Veteran had been admitted to the 
Augusta VA Medical Center for treatment within the 
psychiatric unit.  As shown on the March 1976 discharge 
records, the assessment was "Acute hysteria resolved with 
final diagnoses of anxiety neurosis associated with hysteria 
and depression."  The examiner provided an opinion that on 
review of medical records the Veteran demonstrated and was 
treated for psychological problems, including paranoid 
schizophrenia, mood disorder and depression.  The Veteran was 
currently being treated for psychological problems including 
paranoid schizophrenia, mood disorder, and depression.  The 
medication, Trilafon (Stelazine) with which the Veteran was 
treated according to the medical records, was the mainstay of 
treatment for psychotic manifestations during that time.  The 
examiner stated he was unable to create a link between the 
administration of Trilafon (Stelazine) and the Veteran's 
current symptoms.  The examiner opined that 

[i]t is not at least as likely as not the 
[Veteran's] current symptoms (MS) are related to 
his previous administration of Stelazine (Trilafon) 
during his hospitalization at the Augusta VA 
Medical Center from late 1975 to approximately 
Feb[ruary] of 1976.  It is not at least as likely 
as not that the [Veteran's] current MS is related 
to carelessness, negligence, lack of proper skill, 
error in judgment or similar instance or fault on 
the part of the VA furnishing treatment during his 
hospitalization in 1975 (at the Augusta VA Medical 
Center and Dublin VA Medical Center).  

The examiner observed that during the course of the Veteran's 
hospitalization, he had an evaluation for his arthralgias and 
multiple complaints.  There is documentation that an 
evaluation and lab work related to a rheumatologic workup 
were performed.  The examiner stated that during that time, 
the evaluation of neurologic conditions, such as multiple 
sclerosis, were based (in part) upon evaluation of symptoms 
and physical examination.  

The examiner provided an opinion, that given the technology 
that VA medical centers in Dublin and Augusta had during that 
time, he felt that the Veteran's care was consistent with the 
standard of care for that time.  Thus, there was no 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance or fault on the part of VA in 
furnishing treatment during his above hospitalization.    

Based on review of the claims file, the Board finds that 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 is not shown.

In general, when a veteran incurs additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. § 
1151.

The law requires that the claimed additional disability be 
caused by VA hospital care, medical or surgical treatment, or 
examination, and further requires that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2008); 69 Fed. Reg. 
46,426 (August 3, 2004).

The Veteran's private board certified neurologist rendered an 
opinion that the Veteran had MS and that the initial 
presentation was with the acute hemiparesis in 1976 and had 
been misdiagnosed since.  This opinion, however, does not 
find that the hospital treatment caused MS.  The evidence 
does not show additional disability of MS due to the 
Veteran's hospitalization.  

The Board finds the June 2009 medical opinion of a VA 
examiner to be of the most probative value regarding 
entitlement under the provisions of 38 U.S.C.A. § 1151.  The 
VA examiner reviewed the entire claims folder to include 
service medical records and private and VA outpatient 
treatment records and conducted a thorough examination of the 
Veteran.  The assessment was MS.  The VA examiner opined that 
based upon the medical evidence present in the file, it was 
not at least as likely as not that the Veteran's current MS 
was related to a medication administered during his VA 
hospitalization in 1975 to 1976.  In addition, he opined that 
it was not at least as likely as not that the Veteran's 
current MS was related to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance or fault 
on the part of VA furnishing hospital treatment in 1975 and 
1976.  It appears that the VA examiner's opinion was based on 
review of the claims file and sound medical judgment.  

There is no competent medical opinion of record demonstrating 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on VA's part in furnishing 
medical treatment, and there is no competent evidence of 
record that VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider.  
Thus, the Board finds that entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 is not warranted.

However, other competent medical evidence shows that the 
Veteran had symptoms of MS manifested in service.  MS has 
been diagnosed post-service and the earliest diagnosis of 
record appears to have been in 2004.  However, in earlier 
medical records symptoms and consideration of a MS diagnosis 
are mentioned.   

The Board finds that the August 2008 medical opinion provided 
by a VA nurse practitioner (NP) in the mental clinic is of 
great probative value in light of the NP having seen the 
Veteran on more than one occasion in the mental health 
clinic, reviewed the evidence, and discussed the evidence.  
In this regard, the NP noted the nonspecific physical 
findings along with the early psychiatric symptoms and the 
Veteran's ultimate diagnosis of MS.  The NP specifically 
opined that it was as likely as not that the Veteran's MS 
began in the military and that his psychiatric symptoms were 
an early manifestation.  Based on the medical evidence and 
the NP's opinion it appears that while MS was not diagnosed 
in service, it was present in service.  Consequently, the 
evidence reasonably establishes that the Veteran's current MS 
was incurred in service.  38 C.F.R. § 3.303(d).

In light of the evidence discussed above, the Board finds, 
resolving all doubt in favor of the veteran, that service 
connection for MS is warranted.  The Veteran is currently 
diagnosed with MS which a VA NP has provided an opinion that 
symptoms of MS were shown in service.  The Board finds that 
the weight of the evidence establishes that the Veteran's MS 
was incurred in service and service connection for a MS 
disability is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

New and material evidence to reopen the claim of entitlement 
to service
connection for multiple disabilities claimed as secondary to 
MS

The Board notes that the issues of service connection for 
ethmoid sinusitis, a left shoulder disability, a left wrist 
and hand disability, a left hip disability, a left knee 
disability, a left ankle disability, a left foot disability 
and hypertension were previously denied on a direct basis and 
the RO found that no new and material evidence had been 
received to reopen these claims in an October 2006 rating 
decision which is on appeal.  At the Veteran's February 2008 
hearing he clarified that he was claiming those issues as 
secondary to MS.  

In a supplemental statement of the case issued in July 2009, 
the RO apparently reopened the claim and denied service 
connection for those disabilities.  The RO noted that service 
connection had not been established for MS.  The evidence did 
not show that those disabilities were due to disease or 
injury incurred in or aggravated by or caused by service.  

The evidence received into the record subsequent to the most 
recent final denial includes an August 2008 medical opinion 
from a VA nurse practitioner that the Veteran's service 
medical records show some indicators of MS during his 
military service.  Based on that opinion and medical evidence 
of record, the Board has granted entitlement to service 
connection for MS.  In the Board's opinion, that grant of 
service connection for MS and the evidence relating MS to 
service, when viewed with that previously of record, are new 
and material evidence as defined by the regulation.  
38 C.F.R. § 3.156(a) (2008).  That evidence was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, and in connection with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim.

Accordingly, the claim for service connection for ethmoid 
sinusitis, a left shoulder disability, a left wrist and hand 
disability, a left hip disability, a left knee disability, a 
left ankle disability, a left foot disability, and 
hypertension, claimed as secondary to MS is reopened.  
38 U.S.C.A. § 5108 (West 2002).  To that extent only, the 
claim is allowed.  The issue of entitlement to service 
connection for ethmoid sinusitis, a left shoulder disability, 
a left wrist and hand disability, a left hip disability, a 
left knee disability, a left ankle disability, a left foot 
disability, and hypertension, claimed as secondary to MS will 
be addressed in the remand attached to this decision.  38 
U.S.C.A. § 5108 (West 2002).

Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Increased rating for service-connected right knee disability

The Veteran seeks an increased rating for his service-
connected right knee disability.  The Veteran was granted 
service connection for internal derangement of the right knee 
in a March 1970 rating decision and assigned a 10 percent 
rating effective in October 1969 under DC 5257.  That rating 
has been continued in several subsequent rating decisions.  
Since that 10 percent rating has been in effect for more than 
20 years, the evaluation is protected, by law, against 
reduction.  38 C.F.R. § 3.951 (2008).

Service medical records show the Veteran injured his right 
knee in service with tenderness with swollen ligaments and a 
slight ballottement of the right patella.  An x-ray of the 
right knee showed calcification of the internal ligaments and 
acute right knee bursitis was diagnosed.  A March 1968 
examination showed internal derangement of the right knee 
with no particular findings.  

On VA examination in February 1970, an x-ray revealed what 
appeared to be a small loose body in the knee joint 
anteriorly.  The bones, joints, and soft tissues otherwise 
showed no abnormality.  He had a loss of 10 percent flexion 
on the right knee.  The diagnosis was internal derangement of 
the right knee with loss of motion as indicated.  A rating 
decision in March 1970 granted service connection for 
internal derangement of the right knee rated as 10 percent 
disabling effective in October 1969.  That rating was 
continued in subsequent rating decisions.  

At a VA examination in September 2006, the Veteran stated 
that his right knee condition seemed to be getting worse.  He 
experienced pain in his right knee all the time but sometimes 
the pain was worse.  He experienced flare-ups of unbearable 
knee pain at least two to three days a week.  He reported 
that he usually was in a wheelchair because of his 
nonservice-connected multiple sclerosis but when the pain was 
increased he did not even get out of bed.  His activity level 
was impacted by 100 percent during flare-ups of his knee 
pain.  The Veteran stated that he used to wear a knee brace, 
but since he was now using a wheelchair most of the time, he 
did not bother to put on the knee brace.

Examination of the right knee revealed no muscle wasting and 
no swelling of his knee.  He was unable to do any significant 
passive range of motion of his knee due to muscular disease.  
However, active range of motion was possible.  Active flexion 
of the right knee was 0 to 100 degrees with moderate to 
severe limitation due to pain.  Extension of his right knee 
was 0 degrees or full extension with moderate limitation due 
to pain.  He had no appreciated knee instability on 
examination.  He did have increased weakness, increased pain, 
and grimacing with repetitive active range of motion of his 
knee.  However, he had no additional loss in degrees of range 
of motion as a result of the active repetition.  An x-ray 
revealed a small calcification anterior to the right knee 
joint.  The diagnoses were chronic right knee strain and 
calcification of the right knee.  

VA outpatient treatment reports show no specific complaint or 
treatment for the right knee.  

The Veteran testified at his February 2008 hearing that his 
right knee was unstable and would give way.  If he would try 
to stand up he might end up falling because his right knee 
would not support his weight.  His wife also testified as to 
her observations of the manifestations of the Veteran's right 
knee.  The Veteran testified that he was not seeing a VA 
orthopedist as it was thought his right knee was related to 
MS and his neurologist handled most of those conditions.

In February 2009 the Veteran sought treatment for complaints 
of pain in both knees and legs.  He felt like his knees were 
giving out on him, especially the right knee.  He was given 
an injection for pain.  It was noted that the Veteran had 
chronic pain of the spine and both knees due to 
osteoarthritis.  

At a VA examination in June 2009 the Veteran reported that he 
had no surgery on his right knee.  He was able to walk two to 
three steps.  He experienced sharp burning pain in his right 
knee which was constant and he had flare-ups every two to 
three days which last three to four days.  Any movement or 
attempt at standing caused increased pain.  He was on 
medication for general pain relief.  He wore no braces on his 
knee but required the use of a wheelchair primarily due to 
his MS.  Clinical findings of the right knee were extension 
to -10 degrees and flexion to 65 degrees.  Repetitive use to 
determine loss of motion due to pain, fatigue, weakness, lack 
of endurance, or incoordination was not feasible.  No 
instability in the anterior, posterior or mediolateral 
directions was shown.  There was no joint tenderness, 
swelling, heat, or redness noted.  The McMurray sign was 
negative.  There was no crepitus or patellofemoral pain.  X-
rays of the right knee revealed no evidence of any bone, 
joint, or soft tissue abnormality.  Pain of the left knee was 
diagnosed.  However, the Board finds that the examiner most 
likely meant pain of the right knee as that was the knee 
examined and was discussed in the remainder of the medical 
report.  In addition, the examiner provided an opinion that 
the Veteran was experiencing a mild disability from his right 
knee.   

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a rating in excess of 10 
percent for the service-connected right knee disability is 
not established.

The Veteran's right knee disability is rated under DC 5257 
which provides that slight impairment of the knee with 
recurrent subluxation or lateral instability warrants a 10 
percent rating.  Moderate impairment of the knee with 
recurrent subluxation or lateral instability warrants a 20 
percent rating.  A 30 percent rating requires severe 
impairment with recurrent subluxation or lateral instability.  
38 C.F.R. 4.71a, DC 5257.  The words slight, moderate, and 
severe are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Use of descriptive terminology such 
as mild by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2008).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, DC 5261.

The regulations preclude the assignment of separate ratings 
for the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1995).

At the Veteran's VA examination of joints in September 2006, 
the findings of his right knee include no appreciated knee 
instability.  At a March 2009 physical therapy consultation, 
the assessment of the Veteran's ability to ambulate indicated 
that he was unable to walk greater than 5 feet as weight 
bearing on his bilateral lower extremities was unable to be 
maintained.  Although the Veteran testified in February 2008 
that his right knee was unstable and would give way, at the 
June 2009 VA examination, no instability in the anterior, 
posterior, or mediolateral directions was shown.  As moderate 
subluxation or instability is not shown by the evidence, the 
Board finds that a 20 percent rating is not warranted under 
DC 5257.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent pursuant to other possibly 
applicable DCs is also not warranted.  The Veteran has never 
been diagnosed with ankylosis of the right knee nor has he 
complained of any complete inability to move the right knee.  
Therefore, DC 5256 is not for application.  The evidence does 
not show semilunar cartilage, dislocated, with frequent 
episodes of "locking", pain, and effusion into the joint, 
thus DC 5258 cannot serve as a basis for an increased rating.  
38 C.F.R. § 4.71a (2008).

Active flexion of the right knee was from 0 to 100 degrees 
with moderate to severe limitation due to pain.  Extension of 
his right knee was 0 degrees or full extension with moderate 
limitation due to pain.  At the September 2006 VA 
examination, the range of motion for the right knee was from 
0 to 100 degrees.  There was no limitation of extension and 
limitation of flexion to 100 degrees is noncompensable under 
DC 5260.  At the June 2009 VA examination the range of motion 
for the right knee was from -10 to 65 degrees.  Neither 
examination report shows extension limited to 15 degrees or 
flexion limited to 30 degrees to warrant the assignment of a 
20 percent evaluation for either limitation of extension or 
flexion.

In addition, the Board finds that the evidence does not show 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees such that any separate compensable 
rating could be assigned based on limitation of motion.  
38 C.F.R. § 4.71a, DC 5260, 5261 (2008).  Furthermore, 
although the record does list arthritis in the knees on at 
least one occasion, the evidence does not show any X-ray 
evidence of arthritis in the right knee.  X-rays at the 
September 2006 and June 2009 examinations did not demonstrate 
X-ray evidence of arthritis.  Therefore, the Board finds that 
a rating for arthritis is not warranted in the right knee 
because there is no X-ray evidence of arthritis.  38 C.F.R. 
§ 4.71a, DC 5003 (2008). 

The Board finds that an increased rating pursuant to §§ 4.40, 
4.59 is not for application in this case because there is no 
indication in the record that pain, due to disability of the 
right knee, causes functional loss greater than that 
contemplated by the 10 percent rating currently assigned.  
Although at the September 2006 VA examination, the Veteran 
did have increased weakness, increased pain, and grimacing 
with repetitive active range of motion of his knee, the 
examiner found that the Veteran had no additional loss in 
degrees of range of motion as a result of the active 
repetition that would warrant the assignment of any higher 
rating due to pain or limitation of function on repetitive 
use.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Furthermore, there is evidence in the record 
that some of the Veteran's pain is the result of his MS.  As 
this decision has granted service connection for MS, any 
symptomatology that is due to MS will be considered when that 
disability is assigned a disability rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
evaluation of a knee disability, but findings supporting a 
higher rating have not been documented.  In addition, it has 
not been shown that the service-connected right knee 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment beyond that contemplated in the assigned 
evaluation.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.  

Consequently, based upon a full review of the record, the 
Board finds that the 10 percent rating for a service-
connected right knee disability adequately reflects the 
clinically established impairment experienced by the Veteran.  
The weight of the credible evidence demonstrates that the 
manifestations of the Veteran's right knee disability have 
warranted no more than a 10 percent rating throughout the 
course of the period on appeal and as such a staged rating is 
not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the right knee, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased rating for service-connected right foot disability

The Veteran seeks a compensable rating for service connected 
residuals of fracture of the metatarsal bone of the right 
foot.  He asserts that his service-connected right foot 
disability is worse than the rating reflects.  

The Veteran's residuals of a fracture of the metatarsal of 
the right foot are rated under 38 C.F.R. § 4.72, DC 5283, 
which evaluates malunion of, or nonunion of, the tarsal or 
metatarsal bones.  Under DC 5283, a 10 percent rating is 
assigned for moderate malunion or nonunion, a 20 percent 
rating is assigned for moderately severe malunion or 
nonunion, a 30 percent rating is assigned for severe malunion 
or nonunion, and a 40 percent rating is assigned for actual 
loss of use of the foot.  38 C.F.R. § 4.72, DC 5283 (2008).  
The words slight, moderate, and severe are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are equitable and just.  38 C.F.R. § 4.6.  Use 
of descriptive terminology such as mild or moderate by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.

Similarly, a foot injury may potentially be rated under 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a moderately 
severe injury.  A 30 percent rating is warranted for a severe 
injury.  A 40 percent rating may be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2008).

A rating decision in July 1972 granted service connection for 
residuals of fracture of the metatarsal bone of the right 
foot and assigned a zero percent rating effective in October 
1969 under DC 5299.  Service medical records show in January 
1965 the Veteran complained of a right foot ski injury.  X-
rays revealed an old fracture on the lateral aspect of the 
foot.  In March 1965 the Veteran was placed on temporary 
profile for his right knee and for an old fracture of right 
tarsal navicular.  At a VA examination in June 1972, there 
was no deformity of the tarsal, metatarsal, or phalangeal 
bones of the feet.  The diagnosis was history of fracture of 
metatarsal bone with no radiologic telltale evidence.  A 
noncompensable rating has been continued in several 
subsequent rating decisions.  More recently, the 
noncompensable rating was assigned under Diagnostic Code 
5010-5283.

The Veteran was afforded a VA examination in September 2006.  
The examiner stated that the claims file was not available 
for review and made no findings and did not report any x-ray 
findings related to the Veteran's service-connected residuals 
of fracture of the metatarsal bone of the right foot.  Thus, 
the Board remanded the issue in January 2009 for an 
additional examination to assess the current severity of the 
Veteran's service-connected residuals of fracture of the 
metatarsal bone of the right foot.  

However, the September 2006 VA examination report does 
contain some pertinent findings for consideration.  The 
Veteran reported that he had constant numbness and tingling 
in his feet, the right worse than the left, for which 
medication helped.  He stated his feet would swell 
occasionally, but felt weak all the time.  He only walked 
short distances because of his nonservice-connected multiple 
sclerosis but when he did his feet hurt.  He wore no special 
shoes or shoe inserts.  He was wheelchair dependent and did 
not work.  He related that his foot condition did not 
interfere with his regular daily activities.  He denied any 
additional limitations due to his foot impairment.  

On examination, the Veteran was wheelchair bound.  He did 
minimal weight bearing without assistance.  He had no 
appreciated swelling of his feet.  He had bilateral 
tenderness, particularly with manipulation over the 
metatarsal phalanges.  Skin or vascular changes were not 
shown.  Findings related to other foot conditions.  The 
Veteran had no appreciated calluses or other foot 
abnormalities.  An x-ray of the right foot revealed mild 
osteoarthritis, mild medial bursitis, mild Taylor's 
osteoarthritis and moderate plantar tuberosity.  The 
diagnoses were pes planus and osteoarthritis.  

VA outpatient treatment reports do not show specific 
complaint or treatment for residuals of a fracture of the 
metatarsal bone (tarsal navicular) of the right foot.  At a 
podiatry consultation in November 2008, a history of a 
bunionectomy of the right foot in 2002 was noted.  He sought 
treatment for left foot complaints and the entry reflects 
there were no other pedal complaints.  In January 2009, the 
Veteran was seen for an annual appointment and complained of 
both feet and legs having been swollen, cramping, stiffening, 
and hurting.  In January 2009 he was seen at a podiatry 
clinic for follow up of bilateral foot pain due to 
neuropathy.  He took medication for the pain.  The assessment 
was multiple sclerosis with neuropathy bilateral and history 
of left foot edema.  

At a VA examination in June 2009 the Veteran complained of 
constant sharp, burning pain and tingling in his right foot.  
He was unable to describe flare-ups of pain in his right 
foot.  Any movement or pressure on his foot caused increased 
discomfort.  There was no instability, tenderness, swelling, 
heat or redness about the right foot.  There was a surgical 
scar at the site of his bunionectomy.  There was no crepitus 
of the right foot.  Subtalar motion appeared to be passively 
satisfactory.  X-rays of the right foot revealed no evidence 
of any recent or old metatarsal fracture or other trauma.  
There were no degenerative changes.  There was evidence of 
the bunionectomy.  The diagnosis was pain of the right foot.  
The examiner provided an opinion that the Veteran was 
experiencing a mild disability from his right foot condition.  

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a compensable rating for 
residuals of fracture of the metatarsal bone of the right 
foot is not established.

The evidence does not indicate that the Veteran has 
functional impairment from his service-connected residuals of 
right metatarsal bone fracture.  The Veteran complained of 
numbness and tingling in his feet at VA examinations; 
however, medical records attribute those symptoms to 
neuropathy due to MS.  In addition, the Veteran's MS 
disability has affected his mobility and ability to stand.  
The evidence does not show malunion or nonunion of the 
metatarsal bones, or any moderate residuals of the fracture.  
There was no callus formation present at the September 2006 
VA examination.  At the VA examination in June 2009, the 
right foot did not demonstrate any instability, tenderness, 
swelling, heat, or redness.  Significantly, the accompanying 
x-rays in June 2009 of the right foot revealed no evidence of 
any recent or old metatarsal fracture or other trauma.  There 
were no degenerative changes.  The Board finds that these 
findings cannot provide the basis for an increased rating 
because there is no indication that there is impairment that 
can be described as moderate.

The Board has considered the application of other diagnostic 
codes pertaining to the feet in determining whether the 
Veteran may be entitled to an increased rating, but finds the 
only other code raised by the evidence is DC 5284 for other 
foot injuries, which also requires a finding of a moderate 
foot injury for a 10 percent rating.  Again, the Board finds 
that moderate injury of the foot as a result of the 
metatarsal fracture is not shown.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Board finds that the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for evaluation of a foot disability, but findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
right foot disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.  

After considering all of the evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for a compensable rating for residuals of a fracture of 
the metatarsal bone of the right foot.  In denying the claim, 
the Board has considered all the evidence during the period 
under review and finds no basis for assignment of staged 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is 
clear from the record that the Veteran has complaints of 
tenderness and pain of the right foot.  However, the record 
does not reflect that the Veteran's service-connected right 
foot disorder is productive of symptomatology analogous to 
moderate malunion or nonunion of the tarsal or metatarsal 
bones of the right foot, nor is there moderate injury of the 
right foot.  Much of the symptomatology is attributed to his 
MS which is service-connected by this decision and that 
symptomatology will be rated when a rating is assigned for 
MS.

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)





ORDER

The Veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
multiple sclerosis, the claim to reopen is granted. 

Entitlement to service connection for multiple sclerosis is 
granted. 

The Veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
ethmoid sinusitis, a left shoulder disability, a left wrist 
and hand disability, a left hip disability, a left knee 
disability, a left ankle disability, a left foot disability, 
and hypertension, to include as secondary to MS, the appeal 
is granted to that extent only.

Entitlement to a rating in excess of 10 percent for a 
service-connected right knee disability is denied.

Entitlement to a compensable rating for residuals of fracture 
of the metatarsal bone of the right foot is denied.


REMAND

The Veteran seeks service connection for ethmoid sinusitis, a 
left shoulder disability, a left wrist and hand disability, a 
left hip disability, a left knee disability, a left ankle 
disability, a left foot disability, and hypertension, claimed 
as secondary to MS.  As service connection has been granted 
for MS in this decision, there is a new factual basis of the 
claim for service connection for those disorders claimed as 
secondary to MS and adjudication by the agency of original 
jurisdiction is in order.  Also, the Board finds that an 
additional examination and medical opinion is needed to 
adjudicate the claim.  38 C.F.R. § 3.159(c)(4) (2008).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  In addition, service connection 
may be granted on a secondary basis where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  In such a case the veteran 
may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b) (2008); Allen 
v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Schedule the Veteran for the 
appropriate VA examinations to determine 
the nature and etiology of his claimed 
ethmoid sinusitis, a left shoulder 
disability, a left wrist and hand 
disability, a left hip disability, a left 
knee disability, a left ankle disability, 
a left foot disability, and hypertension, 
claimed as secondary to MS.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should address each current disability of 
(1) ethmoid sinusitis, (2) a left shoulder 
disability, (3) a left wrist and hand 
disability, (4) a left hip disability, (5) 
a left knee disability, (6) a left ankle 
disability, (7) a left foot disability, 
and (8) hypertension shown and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to (a) service; or 
(b) an incident in service; or (c) 
proximately due to or the result of the 
Veteran's service-connected MS; or (d) 
aggravated by his service-connected MS.  A 
rationale should be provided for all 
opinions expressed.

2.  Then, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


